Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,275,841, claims 1-21 of U.S. Patent No. 10,274,983, claims 1-21 of U.S. Patent No. 10,268,965, claims 1-21 of U.S. Patent No. 10,275,740. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the US patents listed above disclose each and every limitation of that disclosed in claims 1-21 of instant application. See charts and explanation below.

Instant  Application – 16/362,482
US 10,275,841 B2
1. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
1. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories;
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories;
a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category for said each of said training data business 


a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms taken from said training data business names, wherein the unessential single-word terms are not indicative of any of the plurality of business categories, to determine said plurality of single-word terms, wherein said plurality of single-word terms are essential to predicting said correct business category for said each of said training data business names.
2. The energy management system as recited in claim 1, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms to determine said plurality of single-word terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
2. The energy management system as recited in claim 1, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms to determine said plurality of single-word terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
3. The energy management system as recited in claim 1, wherein said dictionary reducer eliminates said unessential single-word terms taken from said training data business names to determine said plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
3. The energy management system as recited in claim 1, wherein said dictionary reducer eliminates said unessential single-word terms taken from said training data business names to determine said plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
4. The energy management system as recited in claim 1, wherein said dictionary reducer generates score vectors for all single-word terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
4. The energy management system as recited in claim 1, wherein said dictionary reducer generates score vectors for all single-word terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
5. The energy management system as recited in claim 1, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
5. The energy management system as recited in claim 1, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
6. The energy management system as recited in claim 5, wherein said messages are transmitted 

7. The energy management system as recited in claim 5, wherein said messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
7. The energy management system as recited in claim 5, wherein said messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
8. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
8. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
a network operations center (NOC), coupled to each of the buildings via one or more communication channels, said NOC comprising:
a network operations center (NOC), coupled to each of the buildings via one or more communication channels, said NOC comprising:
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories;
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories;
a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category for said each of said training data business names, and configured to subsequently employ said final set of said weights to predict a second corresponding one of said plurality of business categories for each of a plurality of operational business names; and
a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category for said each of said training data business names, and configured to subsequently employ said final set of said weights to predict a second corresponding one of said plurality of business categories for each of a plurality of operational business names; and
a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms taken from said training data business names to determine said plurality of single-word terms, wherein said plurality of single-word terms are essential to predicting said correct business category for said each of said training data business names.
a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms taken from said training data business names, wherein the unessential single-word terms are not indicative of any of the plurality of business categories, to determine said plurality of single-word terms, wherein said plurality of single-word terms are essential to predicting said correct business category for said each of said training data business names.
9. The energy management system as recited in claim 8, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms to determine said plurality of single-word terms until accurate prediction of a correct business category 

10. The energy management system as recited in claim 8, wherein said dictionary reducer eliminates said unessential single-word terms taken from said training data business names to determine said plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
10. The energy management system as recited in claim 8, wherein said dictionary reducer eliminates said unessential single-word terms taken from said training data business names to determine said plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
11. The energy management system as recited in claim 8, wherein said dictionary reducer generates score vectors for all single-word terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
11. The energy management system as recited in claim 8, wherein said dictionary reducer generates score vectors for all single-word terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
12. The energy management system as recited in claim 8, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed by said NOC to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
12. The energy management system as recited in claim 8, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed by said NOC to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
13. The energy management system as recited in claim 12, wherein said communication links comprise physical communication links, and wherein said messages are transmitted over said physical communication links to physical nodes within some of the buildings.
13. The energy management system as recited in claim 12, wherein said communication links comprise physical communication links, and wherein said messages are transmitted over said physical communication links to physical nodes within some of the buildings.
14. The energy management system as recited in claim 12, wherein said communication links comprise virtual communication links, and wherein said messages are transmitted over said virtual communication links to virtual nodes within some of the buildings.
14. The energy management system as recited in claim 12, wherein said communication links comprise virtual communication links, and wherein said messages are transmitted over said virtual communication links to virtual nodes within some of the buildings.
15. A method for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the method comprising:
15. A method for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the method comprising:
via a neural network, iteratively calculating weights, resulting in a final set of the weights, for each of a plurality of single-word terms taken from training data business names, wherein each of the weights is indicative of a likelihood of correlating one of a plurality of business categories;
via a neural network, iteratively calculating weights, resulting in a final set of the weights, for each of a plurality of single-word terms taken from training data business names, wherein each of the weights is indicative of a likelihood of correlating one of a plurality of business categories;
via a predictive model coupled to the neural network, iteratively employing sets of the 


via a dictionary reducer coupled to the neural network, eliminating unessential single-word terms taken from the training data business names, wherein the unessential single-word terms are not indicative of any of the plurality of business categories, to determine the plurality of single-word terms, wherein the plurality of single-word terms is essential to predicting the correct business category for the each of the training data business names.
16. The method as recited in claim 15, wherein if one set of the weights does not provide for accurate prediction of a correct business category for the each of the training data business names, then the dictionary reducer includes formerly eliminated single-word terms to determine the plurality of single-word terms until accurate prediction of a correct business category for the each of the training data business names is achieved.
16. The method as recited in claim 15, wherein if one set of the weights does not provide for accurate prediction of a correct business category for the each of the training data business names, then the dictionary reducer includes formerly eliminated single-word terms to determine the plurality of single-word terms until accurate prediction of a correct business category for the each of the training data business names is achieved.
17. The method as recited in claim 15, wherein the dictionary reducer eliminates the unessential single-word terms taken from the training data business names to determine the plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which the neural network, the predictive model, and the dictionary reducer are disposed.
17. The method as recited in claim 15, wherein the dictionary reducer eliminates the unessential single-word terms taken from the training data business names to determine the plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which the neural network, the predictive model, and the dictionary reducer are disposed.
18. The method as recited in claim 15, wherein the dictionary reducer generates score vectors for all single-word terms taken from the training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of the correct business category.
18. The method as recited in claim 15, wherein the dictionary reducer generates score vectors for all single-word terms taken from the training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of the correct business category.
19. The method as recited in claim 15, wherein the second corresponding one of the plurality of business categories for each of a plurality of operational business names is employed within a 

20. The method as recited in claim 19, wherein the messages are transmitted over physical communication links to physical nodes within some of the buildings.
20. The method as recited in claim 19, wherein the messages are transmitted over physical communication links to physical nodes within some of the buildings.
21. The method as recited in claim 19, wherein the messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
21. The method as recited in claim 19, wherein the messages are transmitted over virtual communication links to virtual nodes within some of the buildings.


Claim 1 of the US Patent only differs from the instant application, in that the claim 1 of the US patent specifies “wherein the unessential single-word terms are not indicative of any of the plurality of business categories” . Nonetheless, the removal of said limitations from claim 1 of the present application made claim 1 a broader version of claim 1 in the US Patent. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of the US Patent.

Claim 1 of instant application corresponds to claim 1 of the US Patent 10,275,841 B2.
Claim 2 of instant application corresponds to claim 2 of the US Patent 10,275,841 B2.
Claim 3 of instant application corresponds to claim 3 of the US Patent 10,275,841 B2.
Claim 4 of instant application corresponds to claim 4 of the US Patent 10,275,841 B2.
Claim 5 of instant application corresponds to claim 5 of the US Patent 10,275,841 B2.
Claim 6 of instant application corresponds to claim 6 of the US Patent 10,275,841 B2.
Claim 7 of instant application corresponds to claim 7 of the US Patent 10,275,841 B2.
Claim 8 of instant application corresponds to claim 8 of the US Patent 10,275,841 B2.
Claim 9 of instant application corresponds to claim 9 of the US Patent 10,275,841 B2.

Claim 11 of instant application corresponds to claim 11 of the US Patent 10,275,841 B2.
Claim 12 of instant application corresponds to claim 12 of the US Patent 10,275,841 B2.
Claim 13 of instant application corresponds to claim 13 of the US Patent 10,275,841 B2.
Claim 14 of instant application corresponds to claim 14 of the US Patent 10,275,841 B2.
Claim 15 of instant application corresponds to claim 15 of the US Patent 10,275,841 B2.
Claim 16 of instant application corresponds to claim 16 of the US Patent 10,275,841 B2.
Claim 17 of instant application corresponds to claim 17 of the US Patent 10,275,841 B2.
Claim 18 of instant application corresponds to claim 18 of the US Patent 10,275,841 B2.
Claim 19 of instant application corresponds to claim 19 of the US Patent 10,275,841 B2.
Claim 20 of instant application corresponds to claim 20 of the US Patent 10,275,841 B2.
Claim 21 of instant application corresponds to claim 21 of the US Patent 10,275,841 B2.

Instant  Application – 16/362,482
US 10,274,983 B2
1. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
1. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories;
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms and bigram terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories, and wherein said bigram terms each comprise two consecutive ones of said single-word terms as used in said training data business names;
a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category 


a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms and bigram terms taken from said training data business names, wherein the unessential single-word terms and bigram terms are not indicative of any of the plurality of business categories, to determine said plurality of single-word terms and bigram terms, wherein said plurality of single-word terms and bigram terms are essential to predicting said correct business category for said each of said training data business names.
2. The energy management system as recited in claim 1, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms to determine said plurality of single-word terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
2. The energy management system as recited in claim 1, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms and bigram terms to determine said plurality of single-word terms and bigram terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
3. The energy management system as recited in claim 1, wherein said dictionary reducer eliminates said unessential single-word terms taken from said training data business names to determine said plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
3. The energy management system as recited in claim 1, wherein said dictionary reducer eliminates said unessential single-word terms and bigram terms taken from said training data business names to determine said plurality of single-word terms and bigram terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
4. The energy management system as recited in claim 1, wherein said dictionary reducer generates score vectors for all single-word terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
4. The energy management system as recited in claim 1, wherein said dictionary reducer generates score vectors for all single-word terms and bigram terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
5. The energy management system as recited in claim 1, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings 

6. The energy management system as recited in claim 5, wherein said messages are transmitted over physical communication links to physical nodes within some of the buildings.
6. The energy management system as recited in claim 5, wherein said messages are transmitted over physical communication links to physical nodes within some of the buildings.
7. The energy management system as recited in claim 5, wherein said messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
7. The energy management system as recited in claim 5, wherein said messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
8. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
8. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
a network operations center (NOC), coupled to each of the buildings via one or more communication channels, said NOC comprising:
a network operations center (NOC), coupled to each of the buildings via one or more communication channels, said NOC comprising:
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories;
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms and bigram terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories, and wherein said bigram terms each comprise two consecutive ones of said single-word terms as used in said training data business names;
a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category for said each of said training data business names, and configured to subsequently employ said final set of said weights to predict a second corresponding one of said plurality of business categories for each of a plurality of operational business names; and
a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category for said each of said training data business names, and configured to subsequently employ said final set of said weights to predict a second corresponding one of said plurality of business categories for each of a plurality of operational business names; and
a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms taken from said training data business names to determine said plurality of single-word terms, wherein said plurality of single-word terms are essential to predicting said correct business category for said each of said training data business names.
a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms and bigram terms taken from said training data business names, wherein the unessential single-word terms and bigram terms are not indicative of any of the plurality of business categories, to determine said plurality of single-word terms and bigram terms, wherein said plurality of single-word terms and bigram terms are essential to predicting said correct business category for said each of said training data business names.
9. The energy management system as recited in claim 8, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms to determine said plurality of single-word terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
9. The energy management system as recited in claim 8, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms and bigram terms to determine said plurality of single-word terms and bigram terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
10. The energy management system as recited in claim 8, wherein said dictionary reducer eliminates said unessential single-word terms taken from said training data business names to determine said plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
10. The energy management system as recited in claim 8, wherein said dictionary reducer eliminates said unessential single-word terms and bigram terms taken from said training data business names to determine said plurality of single-word terms and bigram terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
11. The energy management system as recited in claim 8, wherein said dictionary reducer generates score vectors for all single-word terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
11. The energy management system as recited in claim 8, wherein said dictionary reducer generates score vectors for all single-word terms and bigram terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
12. The energy management system as recited in claim 8, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed by said NOC to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
12. The energy management system as recited in claim 8, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed by said NOC to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
13. The energy management system as recited in claim 12, wherein said communication links comprise physical communication links, and wherein said messages are transmitted over said physical communication links to physical nodes within some of the buildings.
13. The energy management system as recited in claim 12, wherein said communication links comprise physical communication links, and wherein said messages are transmitted over said physical communication links to physical nodes within some of the buildings.
14. The energy management system as recited in claim 12, wherein said communication links comprise virtual communication links, and wherein said messages are transmitted over said virtual communication links to virtual nodes within some of the buildings.
14. The energy management system as recited in claim 12, wherein said communication links comprise virtual communication links, and wherein said messages are transmitted over said virtual communication links to virtual nodes within some of the buildings.
15. A method for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the method comprising:
15. A method for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the method comprising:

via a neural network, iteratively calculating weights, resulting in a final set of the weights, for each of a plurality of single-word terms and bigram terms taken from training data business names, wherein each of the weights is indicative of a likelihood of correlating one of a plurality of business categories, and wherein said bigram terms each comprise two consecutive ones of said single-word terms as used in said training data business names;
via a predictive model coupled to the neural network, iteratively employing sets of the weights to predict a first corresponding one of the plurality of business categories for each of the training data business names until employment of the final set of the weights accurately predicts a correct business category for the each of the training data business names, and subsequently employing the final set of the weights to predict a second corresponding one of the plurality of business categories for each of a plurality of operational business names; and
via a predictive model coupled to the neural network, iteratively employing sets of the weights to predict a first corresponding one of the plurality of business categories for each of the training data business names until employment of the final set of the weights accurately predicts a correct business category for the each of the training data business names, and subsequently employing the final set of the weights to predict a second corresponding one of the plurality of business categories for each of a plurality of operational business names; and
via a dictionary reducer coupled to the neural network, eliminating unessential single-word terms taken from the training data business names to determine the plurality of single-word terms, wherein the plurality of single-word terms is essential to predicting the correct business category for the each of the training data business names.
via a dictionary reducer coupled to the neural network, eliminating unessential single-word terms and bigram terms taken from the training data business names, wherein the inessential single-word terms and bigram terms are not indicative of any of the plurality of business categories, to determine the plurality of single-word terms and bigram terms, wherein the plurality of single-word terms and bigram terms is essential to predicting the correct business category for the each of the training data business names.
16. The method as recited in claim 15, wherein if one set of the weights does not provide for accurate prediction of a correct business category for the each of the training data business names, then the dictionary reducer includes formerly eliminated single-word terms to determine the plurality of single-word terms until accurate prediction of a correct business category for the each of the training data business names is achieved.
16. The method as recited in claim 15, wherein if one set of the weights does not provide for accurate prediction of a correct business category for the each of the training data business names, then the dictionary reducer includes formerly eliminated single-word terms and bigram terms to determine the plurality of single-word terms and bigram terms until accurate prediction of a correct business category for the each of the training data business names is achieved.
17. The method as recited in claim 15, wherein the dictionary reducer eliminates the unessential single-word terms taken from the training data business names to determine the plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer 

18. The method as recited in claim 15, wherein the dictionary reducer generates score vectors for all single-word terms taken from the training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of the correct business category.
18. The method as recited in claim 15, wherein the dictionary reducer generates score vectors for all single-word terms and bigram terms taken from the training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of the correct business category.
19. The method as recited in claim 15, wherein the second corresponding one of the plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
19. The method as recited in claim 15, wherein the second corresponding one of the plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
20. The method as recited in claim 19, wherein the messages are transmitted over physical communication links to physical nodes within some of the buildings.
20. The method as recited in claim 19, wherein the messages are transmitted over physical communication links to physical nodes within some of the buildings.
21. The method as recited in claim 19, wherein the messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
21. The method as recited in claim 19, wherein the messages are transmitted over virtual communication links to virtual nodes within some of the buildings.


Claim 1 of the US Patent only differs from the instant application, in that the claim 1 of the US patent specifies “bigram terms”, wherein the unessential single-word terms and bigram terms are not indicative of any of the plurality of business categories, and “wherein said bigram terms each comprise two consecutive ones of said single-word terms as used in said training data business names”. The difference in the two claims is that US Patent specifies the use of both single term words and bigram terms, wherein the instant application removes the bigram term limitations. Nonetheless, the removal of said limitations from claim 1 of the present application made claim 1 a broader version of claim 1 in the US Patent. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of the US Patent.


Claim 2 of instant application corresponds to claim 2 of the US Patent 10,274,983 B2.
Claim 3 of instant application corresponds to claim 3 of the US Patent 10,274,983 B2.
Claim 4 of instant application corresponds to claim 4 of the US Patent 10,274,983 B2.
Claim 5 of instant application corresponds to claim 5 of the US Patent 10,274,983 B2.
Claim 6 of instant application corresponds to claim 6 of the US Patent 10,274,983 B2.
Claim 7 of instant application corresponds to claim 7 of the US Patent 10,274,983 B2.
Claim 8 of instant application corresponds to claim 8 of the US Patent 10,274,983 B2.
Claim 9 of instant application corresponds to claim 9 of the US Patent 10,274,983 B2.
Claim 10 of instant application corresponds to claim 10 of the US Patent 10,274,983 B2.
Claim 11 of instant application corresponds to claim 11 of the US Patent 10,274,983 B2.
Claim 12 of instant application corresponds to claim 12 of the US Patent 10,274,983 B2.
Claim 13 of instant application corresponds to claim 13 of the US Patent 10,274,983 B2.
Claim 14 of instant application corresponds to claim 14 of the US Patent 10,274,983 B2.
Claim 15 of instant application corresponds to claim 15 of the US Patent 10,274,983 B2.
Claim 16 of instant application corresponds to claim 16 of the US Patent 10,274,983 B2.
Claim 17 of instant application corresponds to claim 17 of the US Patent 10,274,983 B2.
Claim 18 of instant application corresponds to claim 18 of the US Patent 10,274,983 B2.
Claim 19 of instant application corresponds to claim 19 of the US Patent 10,274,983 B2.
Claim 20 of instant application corresponds to claim 20 of the US Patent 10,274,983 B2.
Claim 21 of instant application corresponds to claim 21 of the US Patent 10,274,983 B2.




US 10,268,965 B2
1. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
1. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories;
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms and part of speech terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories, and wherein said part of speech terms comprise each of said single-word terms along with a corresponding part of speech as used in said training data business names;
a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category for said each of said training data business names, and configured to subsequently employ said final set of said weights to predict a second corresponding one of said plurality of business categories for each of a plurality of operational business names; and
a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category for said each of said training data business names, and configured to subsequently employ said final set of said weights to predict a second corresponding one of said plurality of business categories for each of a plurality of operational business names; and
a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms taken from said training data business names to determine said plurality of single-word terms, wherein said plurality of single-word terms are essential to predicting said correct business category for said each of said training data business names.
a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms and part of speech terms taken from said training data business names, wherein the unessential single-word terms and part of speech terms are not indicative of any of the plurality of business categories, to determine said plurality of single-word terms and part of speech terms, wherein said plurality of single-word terms and part of speech terms are essential to predicting said correct business category for said each of said training data business names.
2. The energy management system as recited in claim 1, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms to determine said plurality of single-word terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
2. The energy management system as recited in claim 1, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms and part of speech terms to determine said plurality of single-word terms and part of speech terms until accurate prediction of a correct 
3. The energy management system as recited in claim 1, wherein said dictionary reducer eliminates said unessential single-word terms taken from said training data business names to determine said plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
3. The energy management system as recited in claim 1, wherein said dictionary reducer eliminates said unessential single-word terms and part of speech terms taken from said training data business names to determine said plurality of single-word terms and part of speech terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
4. The energy management system as recited in claim 1, wherein said dictionary reducer generates score vectors for all single-word terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
4. The energy management system as recited in claim 1, wherein said dictionary reducer generates score vectors for all single-word terms and part of speech terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
5. The energy management system as recited in claim 1, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
5. The energy management system as recited in claim 1, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
6. The energy management system as recited in claim 5, wherein said messages are transmitted over physical communication links to physical nodes within some of the buildings.
6. The energy management system as recited in claim 5, wherein said messages are transmitted over physical communication links to physical nodes within some of the buildings.
7. The energy management system as recited in claim 5, wherein said messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
7. The energy management system as recited in claim 5, wherein said messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
8. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
8. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
a network operations center (NOC), coupled to each of the buildings via one or more communication channels, said NOC comprising:
a network operations center (NOC), coupled to each of the buildings via one or more communication channels, said NOC comprising:
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories;
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms and part of speech terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories, and wherein said part of speech terms comprise each of said single-word terms along 

a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category for said each of said training data business names, and configured to subsequently employ said final set of said weights to predict a second corresponding one of said plurality of business categories for each of a plurality of operational business names; and
a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms taken from said training data business names to determine said plurality of single-word terms, wherein said plurality of single-word terms are essential to predicting said correct business category for said each of said training data business names.
a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms and part of speech terms taken from said training data business names, wherein the unessential single-word terms and part of speech terms are not indicative of any of the plurality of business categories, to determine said plurality of single-word terms and part of speech terms, wherein said plurality of single-word terms and part of speech terms are essential to predicting said correct business category for said each of said training data business names.
9. The energy management system as recited in claim 8, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms to determine said plurality of single-word terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
9. The energy management system as recited in claim 8, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms and part of speech terms to determine said plurality of single-word terms and part of speech terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
10. The energy management system as recited in claim 8, wherein said dictionary reducer eliminates said unessential single-word terms taken from said training data business names to determine said plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
10. The energy management system as recited in claim 8, wherein said dictionary reducer eliminates said unessential single-word terms and part of speech terms taken from said training data business names to determine said plurality of single-word terms and part of speech terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
11. The energy management system as recited in claim 8, wherein said dictionary reducer generates score vectors for all single-word terms taken from said training data business, wherein a given score vector indicates a degree to which 

12. The energy management system as recited in claim 8, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed by said NOC to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
12. The energy management system as recited in claim 8, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed by said NOC to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
13. The energy management system as recited in claim 12, wherein said communication links comprise physical communication links, and wherein said messages are transmitted over said physical communication links to physical nodes within some of the buildings.
13. The energy management system as recited in claim 12, wherein said communication links comprise physical communication links, and wherein said messages are transmitted over said physical communication links to physical nodes within some of the buildings.
14. The energy management system as recited in claim 12, wherein said communication links comprise virtual communication links, and wherein said messages are transmitted over said virtual communication links to virtual nodes within some of the buildings.
14. The energy management system as recited in claim 12, wherein said communication links comprise virtual communication links, and wherein said messages are transmitted over said virtual communication links to virtual nodes within some of the buildings.
15. A method for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the method comprising:
15. A method for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the method comprising:
via a neural network, iteratively calculating weights, resulting in a final set of the weights, for each of a plurality of single-word terms taken from training data business names, wherein each of the weights is indicative of a likelihood of correlating one of a plurality of business categories;
via a neural network, iteratively calculating weights, resulting in a final set of the weights, for each of a plurality of single-word terms and part of speech terms taken from training data business names, wherein each of the weights is indicative of a likelihood of correlating one of a plurality of business categories, and wherein said part of speech terms comprise each of said single-word terms along with a corresponding part of speech as used in said training data business names;
via a predictive model coupled to the neural network, iteratively employing sets of the weights to predict a first corresponding one of the plurality of business categories for each of the training data business names until employment of the final set of the weights accurately predicts a correct business category for the each of the training data business names, and subsequently employing the final set of the weights to predict a second corresponding one of the plurality of business categories for each of a plurality of operational business names; and
via a predictive model coupled to the neural network, iteratively employing sets of the weights to predict a first corresponding one of the plurality of business categories for each of the training data business names until employment of the final set of the weights accurately predicts a correct business category for the each of the training data business names, and subsequently employing the final set of the weights to predict a second corresponding one of the plurality of business categories for each of a plurality of operational business names; and

via a dictionary reducer coupled to the neural network, eliminating unessential single-word terms and part of speech terms taken from the training data business names wherein the unessential single-word terms and part of speech terms are not indicative of any of the plurality of business categories, to determine the plurality of single-word terms and part of speech terms, wherein the plurality of single-word terms and part of speech terms is essential to predicting the correct business category for the each of the training data business names.
16. The method as recited in claim 15, wherein if one set of the weights does not provide for accurate prediction of a correct business category for the each of the training data business names, then the dictionary reducer includes formerly eliminated single-word terms to determine the plurality of single-word terms until accurate prediction of a correct business category for the each of the training data business names is achieved.
16. The method as recited in claim 15, wherein if one set of the weights does not provide for accurate prediction of a correct business category for the each of the training data business names, then the dictionary reducer includes formerly eliminated single-word terms and part of speech terms to determine the plurality of single-word terms and part of speech terms until accurate prediction of a correct business category for the each of the training data business names is achieved.
17. The method as recited in claim 15, wherein the dictionary reducer eliminates the unessential single-word terms taken from the training data business names to determine the plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which the neural network, the predictive model, and the dictionary reducer are disposed.
17. The method as recited in claim 15, wherein the dictionary reducer eliminates the unessential single-word terms and part of speech terms taken from the training data business names to determine the plurality of single-word terms and part of speech terms as a function of a performance metric corresponding to a vertical categorizer within which the neural network, the predictive model, and the dictionary reducer are disposed.
18. The method as recited in claim 15, wherein the dictionary reducer generates score vectors for all single-word terms taken from the training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of the correct business category.
18. The method as recited in claim 15, wherein the dictionary reducer generates score vectors for all single-word terms and part of speech terms taken from the training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of the correct business category.
19. The method as recited in claim 15, wherein the second corresponding one of the plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
19. The method as recited in claim 15, wherein the second corresponding one of the plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
20. The method as recited in claim 19, wherein the messages are transmitted over physical 

21. The method as recited in claim 19, wherein the messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
21. The method as recited in claim 19, wherein the messages are transmitted over virtual communication links to virtual nodes within some of the buildings.


Claim 1 of the US Patent only differs from the instant application, in that the claim 1 of the US patent specifies “part of speech terms”, wherein the unessential single-word terms and part of speech terms are not indicative of any of the plurality of business categories, and “wherein said part of speech terms comprise each of said single-word terms along with a corresponding part of speech as used in said training data business names”. The difference in the two claims is that US Patent specifies the use of both single term words and part of speech terms and further defines unessential terms, wherein the instant application removes the use of part of speech terms. Nonetheless, the removal of said limitations from claim 1 of the present application made claim 1 a broader version of claim 1 in the US Patent. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1 of the US Patent.

Claim 1 of instant application corresponds to claim 1 of the US Patent 10,268,965 B2.
Claim 2 of instant application corresponds to claim 2 of the US Patent 10,268,965 B2.
Claim 3 of instant application corresponds to claim 3 of the US Patent 10,268,965 B2.
Claim 4 of instant application corresponds to claim 4 of the US Patent 10,268,965 B2.
Claim 5 of instant application corresponds to claim 5 of the US Patent 10,268,965 B2.
Claim 6 of instant application corresponds to claim 6 of the US Patent 10,268,965 B2.
Claim 7 of instant application corresponds to claim 7 of the US Patent 10,268,965 B2.
Claim 8 of instant application corresponds to claim 8 of the US Patent 10,268,965 B2.

Claim 10 of instant application corresponds to claim 10 of the US Patent 10,268,965 B2.
Claim 11 of instant application corresponds to claim 11 of the US Patent 10,268,965 B2.
Claim 12 of instant application corresponds to claim 12 of the US Patent 10,268,965 B2.
Claim 13 of instant application corresponds to claim 13 of the US Patent 10,268,965 B2.
Claim 14 of instant application corresponds to claim 14 of the US Patent 10,268,965 B2.
Claim 15 of instant application corresponds to claim 15 of the US Patent 10,268,965 B2.
Claim 16 of instant application corresponds to claim 16 of the US Patent 10,268,965 B2.
Claim 17 of instant application corresponds to claim 17 of the US Patent 10,268,965 B2.
Claim 18 of instant application corresponds to claim 18 of the US Patent 10,268,965 B2.
Claim 19 of instant application corresponds to claim 19 of the US Patent 10,268,965 B2.
Claim 20 of instant application corresponds to claim 20 of the US Patent 10,268,965 B2.
Claim 21 of instant application corresponds to claim 21 of the US Patent 10,268,965 B2.


Instant  Application – 16/362,482
US 10,275,708 B2
1. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
1. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories;
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms and trigram terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories, and wherein said trigram terms each comprise three consecutive ones of said single-word terms as used in said training data business names;
a predictive model, coupled to said neural network, configured to iteratively employ sets of 


a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms and trigram terms taken from said training data business names, wherein the unessential single-word terms and trigram terms are not indicative of any of the plurality of business categories, to determine said plurality of single-word terms and trigram terms, wherein said plurality of single-word terms and trigram terms are essential to predicting said correct business category for said each of said training data business names.
2. The energy management system as recited in claim 1, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms to determine said plurality of single-word terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
2. The energy management system as recited in claim 1, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms and trigram terms to determine said plurality of single-word terms and trigram terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
3. The energy management system as recited in claim 1, wherein said dictionary reducer eliminates said unessential single-word terms taken from said training data business names to determine said plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
3. The energy management system as recited in claim 1, wherein said dictionary reducer eliminates said unessential single-word terms and trigram terms taken from said training data business names to determine said plurality of single-word terms and trigram terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
4. The energy management system as recited in claim 1, wherein said dictionary reducer generates score vectors for all single-word terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
4. The energy management system as recited in claim 1, wherein said dictionary reducer generates score vectors for all single-word terms and trigram terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
5. The energy management system as recited in claim 1, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
5. The energy management system as recited in claim 1, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
6. The energy management system as recited in claim 5, wherein said messages are transmitted over physical communication links to physical nodes within some of the buildings.
6. The energy management system as recited in claim 5, wherein said messages are transmitted over physical communication links to physical nodes within some of the buildings.
7. The energy management system as recited in claim 5, wherein said messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
7. The energy management system as recited in claim 5, wherein said messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
8. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
8. An energy management system, for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the energy management system comprising:
a network operations center (NOC), coupled to each of the buildings via one or more communication channels, said NOC comprising:
a network operations center (NOC), coupled to each of the buildings via one or more communication channels, said NOC comprising:
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories;
a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms and trigram terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories, and wherein said trigram terms each comprise three consecutive ones of said single-word terms as used in said training data business names;
a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category for said each of said training data business names, and configured to subsequently employ said final set of said weights to predict a second corresponding one of said plurality of business categories for each of a plurality of operational business names; and
a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category for said each of said training data business names, and configured to subsequently employ said final set of said weights to predict a second corresponding one of said plurality of business categories for each of a plurality of operational business names; and
a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms taken from said training data business names to determine said plurality of single-word terms, wherein said plurality of single-word terms are essential to predicting said 

9. The energy management system as recited in claim 8, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms to determine said plurality of single-word terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
9. The energy management system as recited in claim 8, wherein if one set of said weights does not provide for accurate prediction of a correct business category for said each of said training data business names, then said dictionary reducer includes formerly eliminated single-word terms and trigram terms to determine said plurality of single-word terms and trigram terms until accurate prediction of a correct business category for said each of said training data business names is achieved.
10. The energy management system as recited in claim 8, wherein said dictionary reducer eliminates said unessential single-word terms taken from said training data business names to determine said plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
10. The energy management system as recited in claim 8, wherein said dictionary reducer eliminates said unessential single-word terms and trigram terms taken from said training data business names to determine said plurality of single-word terms and trigram terms as a function of a performance metric corresponding to a vertical categorizer within which said neural network, said predictive model, and said dictionary reducer are disposed.
11. The energy management system as recited in claim 8, wherein said dictionary reducer generates score vectors for all single-word terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
11. The energy management system as recited in claim 8, wherein said dictionary reducer generates score vectors for all single-word terms and trigram terms taken from said training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of said correct business category.
12. The energy management system as recited in claim 8, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed by said NOC to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
12. The energy management system as recited in claim 8, wherein said second corresponding one of said plurality of business categories for each of a plurality of operational business names is employed by said NOC to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
13. The energy management system as recited in claim 12, wherein said communication links comprise physical communication links, and wherein said messages are transmitted over said physical communication links to physical nodes within some of the buildings.
13. The energy management system as recited in claim 12, wherein said communication links comprise physical communication links, and wherein said messages are transmitted over said physical communication links to physical nodes within some of the buildings.
14. The energy management system as recited in claim 12, wherein said communication links comprise virtual communication links, and wherein said messages are transmitted over said 

15. A method for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the method comprising:
15. A method for communicating with one or more buildings for purposes of managing energy consumption of devices within the buildings, the method comprising:
via a neural network, iteratively calculating weights, resulting in a final set of the weights, for each of a plurality of single-word terms taken from training data business names, wherein each of the weights is indicative of a likelihood of correlating one of a plurality of business categories;
via a neural network, iteratively calculating weights, resulting in a final set of the weights, for each of a plurality of single-word terms and trigram terms taken from training data business names, wherein each of the weights is indicative of a likelihood of correlating one of a plurality of business categories, and wherein said trigram terms each comprise three consecutive ones of said single-word terms as used in said training data business names;
via a predictive model coupled to the neural network, iteratively employing sets of the weights to predict a first corresponding one of the plurality of business categories for each of the training data business names until employment of the final set of the weights accurately predicts a correct business category for the each of the training data business names, and subsequently employing the final set of the weights to predict a second corresponding one of the plurality of business categories for each of a plurality of operational business names; and
via a predictive model coupled to the neural network, iteratively employing sets of the weights to predict a first corresponding one of the plurality of business categories for each of the training data business names until employment of the final set of the weights accurately predicts a correct business category for the each of the training data business names, and subsequently employing the final set of the weights to predict a second corresponding one of the plurality of business categories for each of a plurality of operational business names; and
via a dictionary reducer coupled to the neural network, eliminating unessential single-word terms taken from the training data business names to determine the plurality of single-word terms, wherein the plurality of single-word terms is essential to predicting the correct business category for the each of the training data business names.
via a dictionary reducer coupled to the neural network, eliminating unessential single-word terms and trigram terms taken from the training data business names, wherein the unessential single-word terms and trigram terms are not indicative of any of the plurality of business categories, to determine the plurality of single-word terms and trigram terms, wherein the plurality of single-word terms and trigram terms is essential to predicting the correct business category for the each of the training data business names.
16. The method as recited in claim 15, wherein if one set of the weights does not provide for accurate prediction of a correct business category for the each of the training data business names, then the dictionary reducer includes formerly eliminated single-word terms to determine the plurality of single-word terms until accurate prediction of a correct business category for the each of the training data business names is achieved.
16. The method as recited in claim 15, wherein if one set of the weights does not provide for accurate prediction of a correct business category for the each of the training data business names, then the dictionary reducer includes formerly eliminated single-word terms and trigram terms to determine the plurality of single-word terms and trigram terms until accurate prediction of a correct business category for the each of the training data business names is achieved.
17. The method as recited in claim 15, wherein the dictionary reducer eliminates the unessential single-word terms taken from the training data business names to determine the plurality of single-word terms as a function of a performance metric corresponding to a vertical categorizer within which the neural network, the predictive model, and the dictionary reducer are disposed.
17. The method as recited in claim 15, wherein the dictionary reducer eliminates the unessential single-word terms and trigram terms taken from the training data business names to determine the plurality of single-word terms and trigram terms as a function of a performance metric corresponding to a vertical categorizer within which the neural network, the predictive model, and the dictionary reducer are disposed.
18. The method as recited in claim 15, wherein the dictionary reducer generates score vectors for all single-word terms taken from the training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of the correct business category.
18. The method as recited in claim 15, wherein the dictionary reducer generates score vectors for all single-word terms and trigram terms taken from the training data business, wherein a given score vector indicates a degree to which removal of a corresponding single-word term affects determination of the correct business category.
19. The method as recited in claim 15, wherein the second corresponding one of the plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
19. The method as recited in claim 15, wherein the second corresponding one of the plurality of business categories for each of a plurality of operational business names is employed within a network operations center (NOC) to determine and transmit to the buildings messages appropriate for managing energy consumption of devices within the buildings.
20. The method as recited in claim 19, wherein the messages are transmitted over physical communication links to physical nodes within some of the buildings.
20. The method as recited in claim 19, wherein the messages are transmitted over physical communication links to physical nodes within some of the buildings.
21. The method as recited in claim 19, wherein the messages are transmitted over virtual communication links to virtual nodes within some of the buildings.
21. The method as recited in claim 19, wherein the messages are transmitted over virtual communication links to virtual nodes within some of the buildings.



Claim 1 of the US Patent only differs from the instant application, in that the claim 1 of the US patent specifies “trigram terms”, wherein the unessential single-word terms and trigram terms are not indicative of any of the plurality of business categories, and “wherein said trigram terms each comprise three consecutive ones of said single-word terms as used in said training data business names”. The difference in the two claims is that US Patent specifies the use of both single term words and trigram terms and further defines unessential terms, wherein the instant application removes the use of trigram terms. Nonetheless, the removal of said limitations from claim 1 of the present application made claim 1 

Claim 1 of instant application corresponds to claim 1 of the US Patent 10,275,708 B2.
Claim 2 of instant application corresponds to claim 2 of the US Patent 10,275,708 B2.
Claim 3 of instant application corresponds to claim 3 of the US Patent 10,275,708 B2.
Claim 4 of instant application corresponds to claim 4 of the US Patent 10,275,708 B2.
Claim 5 of instant application corresponds to claim 5 of the US Patent 10,275,708 B2.
Claim 6 of instant application corresponds to claim 6 of the US Patent 10,275,708 B2.
Claim 7 of instant application corresponds to claim 7 of the US Patent 10,275,708 B2.
Claim 8 of instant application corresponds to claim 8 of the US Patent 10,275,708 B2.
Claim 9 of instant application corresponds to claim 9 of the US Patent 10,275,708 B2.
Claim 10 of instant application corresponds to claim 10 of the US Patent 10,275,708 B2.
Claim 11 of instant application corresponds to claim 11 of the US Patent 10,275,708 B2.
Claim 12 of instant application corresponds to claim 12 of the US Patent 10,275,708 B2.
Claim 13 of instant application corresponds to claim 13 of the US Patent 10,275,708 B2.
Claim 14 of instant application corresponds to claim 14 of the US Patent 10,275,708 B2.
Claim 15 of instant application corresponds to claim 15 of the US Patent 10,275,708 B2.
Claim 16 of instant application corresponds to claim 16 of the US Patent 10,275,708 B2.
Claim 17 of instant application corresponds to claim 17 of the US Patent 10,275,708 B2.
Claim 18 of instant application corresponds to claim 18 of the US Patent 10,275,708 B2.
Claim 19 of instant application corresponds to claim 19 of the US Patent 10,275,708 B2.
Claim 20 of instant application corresponds to claim 20 of the US Patent 10,275,708 B2.
.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a neural network, configured to iteratively calculate weights…”; “a predictive model, coupled to said neural network, configured to 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case the structure performing the functions are computer with a processor executing the algorithm in fig. 7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "essentail" and “unessential” in claims 1, 8 and 15 is a relative term which renders the claim indefinite.  The term "essential” and “unessential" is not defined by the claim and the specification 

Allowable Subject Matter
Claims 1-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in to over rejection under 35 USC 112 second paragraph and a terminal disclaimer is filed.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims  are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including:

 a neural network, configured to iteratively calculate weights, resulting in a final set of said weights, for each of a plurality of single-word terms taken from training data business names, wherein each of said weights is indicative of a likelihood of correlating one of a plurality of business categories; 

a predictive model, coupled to said neural network, configured to iteratively employ sets of said weights to predict a first corresponding one of said plurality of business categories for each of said training data business names until employment of said final set of said weights accurately predicts a correct business category for said each of said training data business names, and configured to subsequently employ said final set of said weights to predict a second 

a dictionary reducer, coupled to said neural network, configured to eliminate unessential single-word terms taken from said training data business names to determine said plurality of single-word terms, wherein said plurality of single-word terms are essential to predicting said correct business category for said each of said training data business names.

It would not have been obvious to one of ordinary skill in art before the effective filing date to have an energy management system for communicating with buildings for the purpose to managed energy consumption to have a neural network that calculates the weights of single word terms to come up with set of weight for determining a classification for a business in combination with using a dictionary reducer which removes single word terms that are unessential. 

The closes prior art of record is:
Butters et al. – it teaches entity recognition based on n-grams but fails to disclose the neural network, energy management system, use of both single word, as well as the dictionary reduction for elimination of unessential words.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358.  The examiner can normally be reached on Mon-Fri. 10AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2125